DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.  Claims 25, 27-33, and 35-52 are presently pending.   

Response to Arguments
3.	Applicant’s arguments, filed May 16, 2022, with respect to the rejections of the claims under 35 USC 102(a)(1) have been fully considered and are not persuasive.   
	First, regarding claims 25 and 33, the Applicant argues: “Turning to Fig. 4 of Igarashi, reproduced below, it can be seen that at a zero-degree incidence angle, as indicated by line “a” (4] (00025), the filter of Igarashi passes substantial amounts of radiation between 290 nm and 300 nm. The filter recited in Applicant’s amended claim 25 substantially blocks radiation in this range.”
“Claim 33 has been amended in a similar fashion as discussed with regard to claim 25, with
the exception that it recites wavelengths between 235 nm and 300 nm.”
	The Examiner finds this argument not persuasive.  Figure 4 of Igarashi shows that the filter does not pass substantial amounts of radiation between 290nm and 300nm.  Line “a” in figure 4 shows that 10% or less of wavelengths between 290nm and 300nm are transmitted.    This amounts to blocking a substantial amount of radiation between 234nm and 300nm.   
	The Applicant further argues that the filter of the present invention is a high pass filter whereas Igarashi is a bandpass filter.  This argument is not persuasive as the claims do not recite a high pass filter.  Furthermore, the bandpass filter of Igarashi meets the claim limitation of a cutoff filter as it cuts off certain wavelengths as shown in figure 4.  
	The Applicant further argues that the filter of Igarashi is not a cutoff filter as described in Applicants specification at para [0012].    The Examiner finds this argument not persuasive as the Applicants specification does not explicitly define what is a “cutoff filter” and merely recites that the cutoff filter blocks wavelengths greater than 231nm, 232nm, 234nm, 235nm, or even further.  The filter of Igarashi functions the same to block wavelengths greater than 234nm or 235nm.  
	Thus, claims 25 and 33 remain anticipated by Igarashi.  
	Claims 27-30, 35-38, 42, and 44 remain rejected for the reasons set forth below.  

	Furthermore, regarding claims 29 and 37 and the claimed “electrical connector”, the Applicant argues that the reasoning used in the Final Office Action is flawed because it ignores the fact that the term “electrical connector” is a well-known term of art, and would never be read by a person of ordinary skill in the art to include wires, otherwise known as conductors.  
	The Examiner disagrees.  The claimed “electrical connector”, interpreted using the broadest reasonable interpretation standard, has been interpreted to mean anything that transmits electricity from one point to another and this interpretation includes electrical wires.   The Applicant attempts to define the term as an electromechanical device using a Wikipedia passage.   This is not persuasive as Wikipedia is not a dictionary and not sufficient evidence to define a term.  The Applicant is attempting to structurally limit the claimed term “electrical connector” when there is no basis in the originally filed specification.
The Examiner maintains that the electrodes (26, 27) of Igarashi are a component element and considered to be electrical connectors as are any wires or electrical connections leading to the power supply.    The Applicants claims do not require any specific type of electrical connector other than it must be a structural element capable of functioning as an electrical connector which is in fact taught by Igarashi.  Therefore, the rejection is maintained.

Regarding claims 30 and 38, the Applicant argues: “Claims 30 and 38 have been amended to clarify that the cartridge is configured for mounting in a fixture and that swiveling of the cartridge is with respect to the fixture. No such disclosure exists in Igarashi. For this additional reason, reconsideration and allowance of claims 30 and 38 is respectfully requested.”
 	The Examiner disagrees. The cartridge of Igarashi (assembly 10 shown in figure 1) is capable of being mounted in a fixture and includes a main axis (axis running along the length of lamp 20) and is capable of swiveling along said main axis when mounted in a suitable fixture that is also capable of swiveling (for example, the cartridge can be swiveled along the main axis by a person holding said fixture having said cartridge mounted therein and moving it in such a manner to cause rotation).


Regarding claims 41 and 43, the Applicant argues “With specific regard to claims 41 and 43, which each recite that "said smart chip communicates in an encrypted manner", Applicant respectfully disagrees with the rejection in the Final Office Action. The Kuennen reference does not disclose, teach, or suggest that the smart chip communicates in an encrypted manner or even that it is capable of doing so. 
Notwithstanding this fact, and for the purpose of argument only, and expressly not an admission, assuming that the chip is capable of communicating in an encrypted manner, there is no teaching or suggestion that it does communicate in an encrypted manner as recited in claims 41 and 43. Moreover and more significantly, simply being capable of communicating in an encrypted manner does not make communicating in an encrypted manner obvious to a POSITA. For these additional reasons, the rejection in the Office Action of claims 41 and 43 under 35 U.S C. G 103 is overcome. Reconsideration and allowance of claims 41 and 43 is respectfully requested.”
In response to the above remarks, the Final Office Action reads at Page 5:
The Examiner disagrees. The limitation “said smart chip communicates in an encrypted manner” is treated as an intended use of the claimed device.  The claims do not require a smart chip that is provided with any software encryption.  Kuennan discloses a smart chip with a computer chip that communicates using RFID technology.  Furthermore, one could argue that the RFID communication, or any communication, by the smart chip in Kuennan meets the limitation “communicates in an encrypted manner” as the communication between the smart chip and other components of the system cannot be read by a person without decoding the signal.  Therefore, the rejection of claims 41 and 43 is maintained.  
Applicant disagrees. The term “communicates in an encrypted manner” is clearly a
functional limitation, not an intended use of the claimed invention. Regardless, claims 41 and 43
depend from claim 33 and are allowable at least for the reasons set forth above with regard to claim 33.”
The Examiner disagrees.  The smart chip of Kuennan communicates using RFID and is capable of communicating in an encrypted manner.  The term “communicates in an encrypted manner” is a functional limitation that is met by the structure of Kuennan which teaches a smart chip having a computer chip that communicates using RFID technology which is capable of being used to communicate in an encrypted manner. 
All of the pending claims are rejected as set forth below.  
	 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 25, 27-30, 33, 35-38, 42, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi (US 2019/0192708 A1).  
	Regarding claims 25 and 33, Igarashi discloses an excimer bulb assembly (see para [0072], [0075]-[0077]; figure 1), comprising: a krypton/chloride excimer bulb (20) adapted to emit light at wavelengths in the UVC spectrum and a cutoff filter (optical filter 40) such that the excimer bulb (20) assembly does not emit substantial UV radiation in wavelengths longer than 234nm or 235nm (see para [0030], [0087]-[0095]; figures 3 and 4 – Igarashi discloses that the optical filter 40 does not permit substantial radiation in wavelengths longer than 234nm or 235nm, specifically 4% of light transmittance is 235nm as taught in paragraph [0090]).  Igarashi further discloses that the cutoff filter (optical filter 40) includes a plane such that said wavelengths are measured at an incident angle of zero (0) degrees to the filter plane (see para [0092]).
Figures 3-5 if Igarashi further teach that the cutoff filter substantially blocks wavelengths between 234nm and 300nm when light emitted from the excimer bulb is at an incident angle of 0 degrees (see curve “a” in the figures 3-4 of Igarashi reproduced below):
	

    PNG
    media_image1.png
    713
    585
    media_image1.png
    Greyscale


Regarding claims 27-28 and 35-36, Igarashi discloses that the cutoff filter (optical filter 40) is constructed of a plurality of layers of hafnium oxide (see para [0093] – optical filter 40 has 33 layers that alternate between hafnium oxide and silicon dioxide, thereby having less than 75 layers of hafnium dioxide).
	Regarding claims 29 and 37, Igarashi discloses that the excimer bulb assembly of figure 1 includes two electrical connectors (see para [0079] – first and second electrodes 26, 27 are connected to a power supply unit 30) wherein said excimer bulb (20), pass filter (40), and said two electrical connectors (26, 27) form a cartridge (see cartridge of figure 1).
	Regarding claims 30 and 38, the cartridge of Igarashi (assembly 10 shown in figure 1) is capable of being mounted in a fixture and includes a main axis (axis running along the length of lamp 20) and is capable of swiveling along said main axis when mounted in a suitable fixture that is also capable of swiveling (for example, the cartridge can be swiveled along the main axis by a person holding said fixture having said cartridge mounted therein and moving it in such a manner to cause rotation).
	Regarding claims 42 and 44, Igarashi discloses wherein said cutoff filter (optical filter 40) is mechanically integral to said excimer bulb assembly (Igarashi discloses that the optical filter 40 is secured to the casing 10 of the device using a securing member 41).

6.	Claim(s) 25, 33, 42, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagyu et al. (US 2020/0234941 A1) (hereafter “Yagyu”).
Regarding claims 25 and 33, Yagyu discloses an excimer bulb assembly (ultraviolet sterilizer 10), comprising: a Kr/Cl excimer bulb (most preferably a Kr/Cl excimer lamp 20 — see para [0049]-[0050], [0054]-[0055]) and a cutoff filter (bandpass filter 18 — see para [0069]-[0073], [0009]- [0013]; figure 11) that said excimer bulb assembly does not emit substantial UV C radiation in wavelengths longer than 234nm or 235nm UV C wavelengths, (see figure 11; para [0013] — Yagyu discloses filtering out wavelengths in the range of 230nm to 300nm when the incidence angle is 0 degrees thus meeting the limitation of substantially blocking wavelengths of 234nm or longer, or 235 nm or longer).
Regarding claims 42 and 44, Yagyu discloses wherein said cutoff filter (filter 18) is mechanically integral to said excimer bulb assembly (see figure 1 – filter 18 is attached in the assembly 10).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 31-32, 39-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi as applied to claims 30 and 38 above, and further in view of Kuennen et al. (US 6,793,817 B2) (hereafter “Kuennen”).
	Igarashi is set forth above with regards to claims 30 and 38 but does not appear to disclose a smart chip as claimed.  
	Kuennen discloses a UV sterilization apparatus (20) (see figure 4; col. 6, lines 15-41) that includes a UV lamp cartridge (24).  The UV lamp cartridge (24) further comprises a smart chip (250 – figure 10A) that records the UV lamp usage and is located in a bottom (76) of the lamp cartridge (24) (col. 4, lines 25-30).  The smart chip (250) electronically communicates with the control system by RFID  (see col. 3, lines 37-50) and the smart chip (250) has a computer chip (342) imbedded or molded in a main body (340) (col. 10, lines 43-50).   Therefore, the smart chip is capable of communicating in an encrypted manner.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the excimer bulb assembly of Igarashi and include a smart chip for monitoring lamp life and recording the usage of the excimer lamp as taught by Kuennen in order to provide a user with operating information such as lamp life remaining or how long the lamp has been used.   The combination of Igarashi and Kuennen results in an excimer lamp assembly having a smart chip that is capable of communicating in an encrypted manner as the smart chip has a computer chip and can communicate via RFID.  

9.	Claim(s) 45, 47, 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi as applied to claim 25 or 33 above, and further in view of Huang et al. (US 2022/0016297 A1) (hereinafter “Huang”).
	Igarashi is set forth above with regards to claims 25 and 33. But does not explicitly disclose a diffusion layer/translucent optical element (Igarashi discloses a light transmission window 11 – para [0071]).   
Huang discloses a UV-C disinfecting apparatus that utilizes a Fresnel lens for scattering the UV-C
light beam emitted from a UVC LED to provide a more uniform spread of UV-C light thus covering more
of the surface to be disinfected (para [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the assembly of Igarashi and substitute the light transmission window 11 of Igarashi with the translucent optical Fresnel lens of Huang in order to further control distribution of the UVC beam and permit wider dispersion for uniformly treating and area as taught by Huang.

Claim(s) 25, 33, 46, 48, 50, 52 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (US 2020/0215214 A1) (hereinafter “Rosen”) in view of Igarashi.
Regarding claims 25 and 33, Rosen discloses an excimer fixture (20) (figure 2B) for sanitizing air or surfaces, comprising a housing (26 having a top 24); an excimer bulb (28) emitting UV light at a wavelength of 222nm (Far UV-C light is 222nm and produced by excimer bulbs that are only of the type Kr/Cl excimer bulbs); a cutoff filter (30) that substantially blocks UVC light having wavelengths longer than 234nm; and a diffusion layer (lens 32) (for focusing the light into a narrow or broader beam as desired – see figures 2B, 4, para [0025], [0028]-[0029], [0034]-[0036]).  The excimer bulb (lamp 28) is adapted to project a beam of far UVC light through the filter (30) and then through the diffusion layer (lens 32) (see para [0025], [0028], fig. 2B).  Rosen discloses that the filter (30) functions to block wavelengths longer than 235 nm (para [0025]) thus blocking substantial far UVC radiation wavelengths longer that 234nm.  
Rosen does not specifically disclose that when light emitted from said excimer bulb at an incident angle of 0 degrees to said plane, the cutoff filter substantially blocks wavelengths between 234 nm and 300nm.
Igarashi discloses an excimer bulb assembly (10) that includes an optical filter 40 that does not permit substantial radiation in wavelengths longer than 234nm or 235nm, specifically 4% of light transmittance is 235nm as taught in paragraph [0090]).  Igarashi further discloses that the cutoff filter (optical filter 40) includes a plane such that said wavelengths when measured at an incident angle of zero (0) degrees to the filter plane (see para [0092]), the filter substantially blocks harmful wavelengths between 234nm and 300nm (see figures 3-4; para [0089]-[0102]) thereby providing the largest transmittance of effective UV light wavelengths for killing target microbes while prevent damage to cells of a human.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fixture (20) of Rosen and arrange the cutoff filter such that light emitted from the excimer bulb (lamp 28) emits light at an incident angle of 0 degrees to the plane of the filter (30), in order to substantially block wavelengths between 234nm-300nm and provide the most effective amount of safe UVC light to inactivate microbes as taught by Igarashi
Regarding claims 46 and 50, Rosen discloses that the excimer fixture (20) further includes a visible light source that is an LED emitting white light (see para [0033], [0027]). 
	Regarding claims 48 and 52, Rosen discloses that the fixture (device 20) can include multiple filters to filter the UV light to a narrower spectrum (see para [0025]).  


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799